 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
      CHARLES WARD,                               )   Case No. CV 18-10790 JFW(JC)
11                                                )
                            Petitioner,           )
12                                                )   ORDER DISMISSING PETITION
                     v.                           )   FOR WRIT OF HABEAS
13                                                )   CORPUS AND ACTION
                                                  )   WITHOUT PREJUDICE
14    BOEING, Warden,                             )
                                                  )
15                                                )
                       Respondent.                )
16    ________________________________
17 I.      SUMMARY
18         On December 31, 2018, petitioner Charles Ward, a California prisoner who
19 is proceeding pro se, filed a Petition for Writ of Habeas Corpus (“Current Federal
20 Petition”). Petitioner challenges the judgment in Los Angeles County Superior
21 Court Case No. MA032463 (“State Case”).
22       Based on the record (including facts as to which this Court takes judicial
23 notice as detailed below) and the applicable law, the Current Federal Petition and
24 this action are dismissed without prejudice for lack of jurisdiction because
25 petitioner did not obtain the requisite authorization from the Court of Appeals to
26 file a successive petition. Further, the Clerk of the Court is directed to refer the
27 ///
28 ///
 1 Current Federal Petition to the United States Court of Appeals for the Ninth Circuit
 2 (“Ninth Circuit”) pursuant to Ninth Circuit Rule 22-3(a).1
 3 II.       PROCEDURAL HISTORY2
 4           On May 5, 2008, a Los Angeles County Superior Court jury found petitioner
 5 guilty of second degree murder and second degree robbery in the State Case. On
 6 September 23, 2008, the trial court sentenced petitioner to an indeterminate term of
 7 eighteen years to life in state prison. On August 17, 2010, the California Court of
 8 Appeal, Second Appellate District (“California Court of Appeal”) affirmed the
 9 judgment in Case No. B211186. On September 9, 2010, the Court of Appeal
10 slightly modified the August 17, 2010 opinion, noted that there was no change in
11 the judgment, and denied petitioner’s petition for rehearing. On November 23,
12 2010, the California Supreme Court denied review without comment in Case No.
13 S186413.
14           On December 6, 2011, petitioner filed the First Federal Petition challenging
15 the judgment in the State Case. On October 30, 2014, the assigned United States
16 Magistrate Judge issued a Report and Recommendation recommending denial of
17 the First Federal Petition on the merits and dismissal of the First Federal Action
18 with prejudice. On November 30, 2014, the assigned United States District Judge
19 accepted the Report and Recommendation, denied the First Federal Petition on the
20
             1
21            Ninth Circuit Rule 22-3(a) provides in pertinent part: “Any petitioner seeking
     authorization to file a second or successive 2254 petition . . . in the district court must file an
22   application in the Court of Appeals demonstrating entitlement to such leave under 28 U.S.C.
     § 2254 . . . . If a second or successive petition . . . is mistakenly submitted to the district court,
23   the district court shall refer it to the [C]ourt of [A]ppeals.”
24           2
              The facts and procedural history set forth in this section are derived from the Current
25 Federal Petition and supporting documents and dockets/court records in the above-referenced
26 state cases, in Charles E. Ward v. Brenda Cash, Central District of California Case No. CV 11-
     10090 (“First Federal Petition” or “First Federal Action”), and in Charles E. Ward v. Brenda
27   Cash, Ninth Circuit Case No. 14-56952 (“Ninth Circuit Action”), of which this Court takes
     judicial notice. See Fed. R. Evid. 201; United States v. Wilson, 631 F.2d 118, 119 (9th Cir.
28   1980) (court may take judicial notice of court records in other cases).

                                                         2
 1 merits, and dismissed the First Federal Action with prejudice. Judgment was
 2 entered accordingly on December 1, 2014. The District Court denied petitioner a
 3 certificate of appealability.
 4           On December 15, 2014, petitioner filed a Notice of Appeal. On August 26,
 5 2015, the Ninth Circuit denied petitioner a certificate of appealability in the Ninth
 6 Circuit Action.
 7           Petitioner thereafter sought, and was denied habeas relief in the Los Angeles
 8 County Superior Court, the California Court of Appeal (Case No. B287459) and
 9 the California Supreme Court (Case No. S249015).
10           As noted above, on December 31, 2018, petitioner filed the Current Federal
11 Petition which again challenges the judgment in the State Case.
12           The record does not reflect that petitioner has obtained authorization from
13 the Ninth Circuit to file the Current Federal Petition in District Court.3
14 III.      DISCUSSION
15           Before a habeas petitioner may file a second or successive petition in a
16 district court, he must apply to the appropriate court of appeals for an order
17 authorizing the district court to consider the application. Burton v. Stewart, 549
18 U.S. 147, 152-53 (2007) (citing 28 U.S.C. § 2244(b)(3)(A)). This provision
19 “creates a ‘gatekeeping’ mechanism for the consideration of second or successive
20 applications in district court.” Felker v. Turpin, 518 U.S. 651, 657 (1996); see also
21 Reyes v. Vaughn, 276 F. Supp. 2d 1027, 1028-30 (C.D. Cal. 2003) (discussing
22 applicable procedures in Ninth Circuit). A district court lacks jurisdiction to
23 consider the merits of a second or successive habeas petition in the absence of
24 proper authorization from a court of appeals. Cooper v. Calderon, 274
25 ///
26
27
             3
              A search of the court’s PACER system does not reflect that petitioner has been granted
28 leave to file a second or successive petition by the Ninth Circuit.

                                                     3
 1 F.3d 1270, 1274 (9th Cir. 2001) (per curiam) (citing United States v. Allen, 157
 2 F.3d 661, 664 (9th Cir. 1998)), cert. denied, 538 U.S. 984 (2003).
 3         The court of appeals may authorize the filing of a second or successive
 4 petition only if it determines that the petition makes a prima facie showing that at
 5 least one claim within the petition satisfies the requirements of 28 U.S.C.
 6 Section 2244(b), i.e., that a claim which was not presented in a prior application
 7 (1) relies on a new rule of constitutional law, made retroactive to cases on
 8 collateral review by the Supreme Court; or (2) the factual predicate for the claim
 9 could not have been discovered previously through the exercise of due diligence
10 and the facts underlying the claim would be sufficient to establish that, but for
11 constitutional errors, no reasonable factfinder would have found the applicant
12 guilty of the underlying offense. Nevius v. McDaniel, 104 F.3d 1120, 1120-21
13 (9th Cir. 1997); Nevius v. McDaniel, 218 F.3d 940, 945 (9th Cir. 2000).
14         A second or subsequent habeas petition is not considered “successive” if the
15 initial habeas petition was dismissed for a technical or procedural reason, rather
16 than on the merits. See Slack v. McDaniel, 529 U.S. 473, 485-487 (2000) (second
17 habeas petition not “successive” if initial habeas petition dismissed for failure to
18 exhaust state remedies); Stewart v. Martinez-Villareal, 523 U.S. 637, 643-645
19 (1998) (second habeas petition not “successive” if claim raised in first habeas
20 petition dismissed as premature); but see McNabb v. Yates, 576 F.3d 1028, 1030
21 (9th Cir. 2009) (dismissal on statute of limitations grounds constitutes disposition
22 on the merits rendering subsequent petition “second or successive”); Henderson v.
23 Lampert, 396 F.3d 1049, 1053 (9th Cir.) (dismissal on procedural default grounds
24 constitutes disposition on the merits rendering subsequent petition “second or
25 successive”), cert. denied, 546 U.S. 884 (2005); Plaut v. Spendthrift Farm, Inc.,
26 514 U.S. 211, 228 (1995) (dismissal for failure to prosecute treated as judgment on
27 the merits) (citations omitted).
28 ///

                                               4
 1         The First Federal Petition in the First Federal Action was denied on its
 2 merits – not for a technical or procedural reason. Accordingly, the Current Federal
 3 Petition is successive. Since petitioner filed the Current Federal Petition without
 4 authorization from the Ninth Circuit, this Court lacks jurisdiction to consider it.
 5 IV.     ORDER
 6         IT IS THEREFORE ORDERED that the Current Federal Petition and this
 7 action are dismissed without prejudice. The Clerk of the Court is directed to refer
 8 the Current Federal Petition to the Ninth Circuit pursuant to Ninth Circuit Rule 22-
 9 3(a).
10         IT IS SO ORDERED.
11
12 DATED:______________
         January 4, 2019
13
                                     ________________________________________
14
                                     HONORABLE JOHN F. WALTER
15                                   UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              5
